PER CURIAM.
On December 31, 1957, a complaint was filed against Leon A. Blaker, respondent, an attorney at law, charging him with unprofessional conduct in violation of Canons 27 and 30 of the Additional Rules Governing the Conduct of Attorneys in Florida as adopted by the Florida Supreme Court on January 27, 1941, 31 F.S.A.
■ Pursuant to Article XI, Paragraph 5 of the Integration Rule of The Florida Bar, 31 F.S.A., the Board of Governors of the Florida Bar appointed a Referee to conduct a hearing on the complaint. Upon conducting the hearing the Referee found that the respondent was guilty of the charges as alleged. His recommendation was that the respondent be disciplined for his misconduct by having his license to practice law suspended for a period of one year. Respondent filed a statement in opposition to the report of the Referee asserting that his recommendation was harsh and oppressive. Upon review of the report of the Referee the Board of Governors of the Florida Bar approved and adopted his findings and recommendation. It ruled that the respondent was guilty of negligence and misrepresentation and that such acts constituted unprofessional conduct under the provisions of Article XI of the Integration Rule of The Florida Bar and under the provisions of Canons 27 and 30 of the Additional Rules Governing the Conduct of Attorneys in Florida. The Board, on July 8, 1958, ordered and adjudged that respondent be thereby suspended from the practice of law for one year. It petitioned this Court to assess actual costs in the amount of $75.30 against the respondent.
The judgment and record of the Board of Governors was then filed with the Clerk of this Court and on July 14, 1958, the Clerk by registered mail forwarded to the respondent a certified copy of the judgment of the Board.
More than thirty days now having elapsed since the filing of the judgment of the Board with the Clerk of this Court together with the transcript of the evidence and the other proceedings in the cause, and no petition for review having been filed, and this Court having duly considered the record and recommendation, it is thereupon ordered that the judgment of the Board of Governors of the Florida Bar be approved, and respondent, Leon A. Blaker, is hereby suspended from the practice of law in this state for a period of one year and costs of $75.30 are hereby assessed against him.
TERRELL, C. J., and ROBERTS, DREW, THORNAL and O’CONNELL, JJ.,'concur.